DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 2 introduces the elements: “front wheels” (line 6), “rear wheels” (line 7) and “middle wheels” (line 4).  Claim 2, line 19 then refers to “the wheels”.  It is unclear which “wheels” are being referred to in line 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehara et al. (JP 58-157783 U; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claim 2, Takehara et al. discloses a traveling body (fig. 1) comprising: a main body portion (2); and a traveling portion (1) provided on a lower side of the main body portion (2), wherein the traveling portion (1) has a pair of middle wheels (21), namely, a middle-right wheel (21) and a middle-left wheel (21) having respective centers (fig. 1) that are spaced apart (fig. 1) from a rising axis (fig. 1) extending in a width direction by a fixed distance, a pair of front wheels (12) that are arranged in front of the middle wheels (21) respectively, a pair of rear wheels (12) that are arranged behind the middle wheels (21) respectively, front links (5) that space the front wheels (12) and the rising axis (fig. 1) apart from each other respectively by a fixed distance (fig. 1), rear links (12) that space the rear wheels (12) and the rising axis (fig. 1) apart from each other respectively by a fixed distance (fig. 1), a fixed frame (1) that rises/falls as the rising axis (fig. 1) rises/falls, and that supports the main body portion (2), and a controller (MTD page 3 discussing remotely controlling the vehicle), the front links (5) and the rear links (5) are coupled in such a manner as to be able to rock with respect to each other respectively around the rising axis (fig. 1), and the controller (MTD page 3 discussing remotely controlling the vehicle) lifts the main body portion (2) and the middle wheels (21) by rocking the front links (5) and the rear links (5) with respect to each other respectively; wherein the traveling portion further has a rising motor (9), and a transmission mechanism (6, 8, 10) that transmits a motive power output by the rising motor (9) to the front links (5) or the rear links (5), as a rocking motion around the rising axis (fig. 1), without intermediary of the wheels.  (Figs. 1-7(i), MTD pages 1-6.)
With respect to claim 3, Takehara et al. discloses the traveling portion further has front-wheel motors (16) that rotate the front wheels respectively, and rear-wheel motors (16) that rotate the rear wheels respectively, and the rising motor (9), the front-wheel motors (16), and the rear-wheel motors (16) are able to be driven independently of one another.  (Figs. 1-7(i), MTD pages 1-6.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. in view of Crane et al. (US 2020/0189376, provisional filed 12/13/2018).
With respect to claims 4-5, Takehara et al. is silent regarding a vertical and lateral motor.  Crane et al. teaches the traveling portion further has a vertical swing motor that rocks the main body portion around the rising axis (paragraph 61 describing rotating conveying attachments along a horizontal axis); the traveling portion further has a lateral swing motor that rotates the main body portion around a lateral swing axis extending in a height direction of the main body portion (paragraph 61 describing rotating conveying attachments along a horizontal axis).  (Figs. 1-10, paragraphs 50-82.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Crane et al. into the invention of Takehara et al. in order to control appendages or conveying attachments.  (Paragraph 61.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. in view of Uebelhart et al. (US 2018/0043951).
With respect to claim 6, Hirose et al. is silent regarding mecanum wheels.  Uebelhart et al. teaches of each of the front wheels (2) and the rear wheels (2) is a Mecanum wheel (abstract) having a barrel- shaped roller arranged on a circumferential surface of the wheel, and the controller (paragraph 38) moves the traveling body in all directions by rotationally driving the front wheels (2) and the rear wheels (2), with the middle wheels (6) lifted.  (Figs. 1A-5, paragraphs 38-53.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Uebelhart et al. into the invention of Takehara et al. in order to improve load bearing performance, with which an omnidirectional operation is possible despite a high vehicle weight and/or high payload.  (Paragraph 5.)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. in view of Kailin (CN 201154653 Y; Machine Translation of Description ‘MTD’).
With respect to claim 7, Hirose et al. discloses is silent regarding an anti-skid device.  Kailin teaches of using a cover with an anti-skid member on elements of a vehicle.  (Fig. 1, MTD paragraphs 2-18.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kailin into the invention of Takehara et al. in order to enhance adhesion between an element of the vehicle and the road.  (MTD paragraph 11.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/               Primary Examiner, Art Unit 3614